15-3832-cv
Burwell v. Peyton and Adams

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of November, two thousand sixteen.

PRESENT:           JOSÉ A. CABRANES,
                   ROSEMARY S. POOLER,
                                Circuit Judges,
                   JOHN G. KOELTL,
                                District Judge.*


WAYNE BURWELL,

                              Plaintiff-Appellee,                   15-3832-cv

                              v.

SCOTT MOODY, Hartford Police Officer, in his individual
capacity and as an employee of the Town of Hartford,
GLENN CUTTING, Hartford Police Chief, in his individual
capacity and as an employee of the Town of Hartford, and
TOWN OF HARTFORD for the negligence of Emily Leinoff,
for the negligence of Martha Morse,

                              Defendants,




    *
    Judge John G. Koeltl, of the United States District Court for the Southern District of New
York, sitting by designation.

                                                    1
FREDRICK PEYTON, Hartford Police Officer, in his
individual capacity and as an employee of the Town
of Hartford, and KRISTINNAH ADAMS, Hartford
Police Officer, in her individual capacity and as an
employee of the Town of Hartford,

                       Defendants-Appellants. ±


FOR PLAINTIFF-APPELLEE:                                   CRISTINA ROUSSEAU (Robin C. Curtis, on
                                                          the brief) Van Dorn, Curtiss, & Rousseau,
                                                          PLLC, Orford, NH.

FOR DEFENDANTS-APPELLANTS:                                JAMES F. CARROLL, English, Carroll &
                                                          Boe, PC, Middlebury, VT.

        Appeal from an order of the United States District Court for the District of Vermont
(Christina Reiss, Chief Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

       Town of Hartford Police Officers Fredrick Peyton and Kristinnah Adams appeal from an
order of the District Court entered on September 14, 2015 denying them qualified immunity. We
have reviewed all of the arguments raised by Officers Peyton and Adams on appeal and find them to
be without merit. Accordingly, we AFFIRM the September 14, 2015 Order of the District Court for
substantially the reasons stated by the District Court in its Memorandum and Order filed the same
day.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




   ±
     The Clerk of Court is directed to amend the official caption to conform with the caption
above.
                                                  2